Case 2:19-cv-11755-CCC-MF Document 116 Filed 01/15/20 Page 1 of 2 PageID: 2707




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  IMMUNEX CORPORATION; AMGEN
  MANUFACTURING, LIMITED; and
  HOFF MANN-LA ROCHE INC                                      Civil Action No. 19-11755 (CCC/MF)

  Plaintiffs,
                                                                                ORDER TO STAY
  V.


  SAMSUNG BIOEPIS CO., LTD.,                                            Electronically filed

  Defendant.


           THIS MATTER having been opened to the Court by the joint application of Plaintiffs

   Immunex Corporation and Amgen Manufacturing, Limited, and Hoffmann-La Roche Inc.,

   (collectively, “Plaintiffs”) and Defendant Samsung Bioepis Co., Ltd. (“Defendant”), by and

   through their undersigned counsel, in connection with the parties’ Joint Letter Request for a Stay

   (the “Stay Request”), the parties’ Confidential Stipulation, and the entry of the Consent Injunction;

   and the Court having considered the Parties’ Stay Request; and for good cause having been shown,

   the Court:

           HEREBY ORDERS on this the               /3      day of January 2020, that this matter is

   administratively stayed; and it is

           FURTHER ORDERED that the administrative stay remain in place consistent with

   paragraph 2 of the Confidential Stipulation previously entered by the Court as D.E. 110 (the

   “Confidential Stipulation”), except that the following shall not be subject to the stay: (1) discovery

   as set out in Paragraph 6 of the Confidential Stipulation; (2) preliminary injunction proceedings,
Case 2:19-cv-11755-CCC-MF Document 116 Filed 01/15/20 Page 2 of 2 PageID: 2708




   including discovery and discovery disputes related thereto; and (3) amendment(s) to the First

   Amended Complaint.




                                      HONORABLE CLAIRE C. CECCHI
                                      UNITED STATES DISTRICT JUDGE
